

I
108th CONGRESS
1st Session
H. R. 420
IN THE HOUSE OF REPRESENTATIVES

January 28, 2003
Mr. Kolbe introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a user fee system that provides for an equitable return to the Federal Government for the occupancy and use of National Forest System lands and facilities by organizational camps that serve the youth and disabled adults of America, and for other purposes.


1. Short title; table of contents
(a)Short titleThis Act may be cited as the National Forest Organizational Camp Fee Improvement Act of 2003.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents
Sec. 2. Findings, purpose, and definitions
Sec. 3. Fees for occupancy and use of National Forest System lands and facilities by organizational camps
Sec. 4. Implementation
Sec. 5. Relationship to other laws
Sec. 6. Deposit and expenditure of use fees
Sec. 7. Ministerial issuance or amendment authorization  
2. Findings, purpose, and definitions
(a) FindingsCongress finds the following:
(1) Organizational camps, such as those administered by the Boy Scouts, Girl Scouts, and faith-based and community-based organizations, provide a valuable service to young people, individuals with a disability, and their families by promoting physical, mental, and spiritual health through activities conducted in a natural environment. 
(2) The 192,000,0000 acres of national forests and grasslands of the National Forest System managed for multiple uses by the Forest Service provides an ideal setting for such organizational camps. 
(3) The Federal Government should charge land use fees for the occupancy and use of National Forest System lands by such organizational camps that, while based on the fair market value of the land in use, also recognize the benefits provided to society by such organizational camps, do not preclude the ability of such organizational camps from utilizing these lands, and permit capital investment in, and maintenance of, camp facilities by such organizational camps or their sponsoring organizations. 
(4) Organizational camps should—
(A) ensure that their facilities meet applicable building and safety codes, including fire and health codes; 
(B) have annual inspections as required by local law, including at a minimum inspections for fire and food safety; and 
(C) have in place safety plans that address fire and medical emergencies and encounters with wildlife.   
(b) PurposeIt is the purpose of this Act to establish a land use fee system that provides for an equitable return to the Federal Government for the occupancy and use of National Forest System lands by organizational camps that serve young people or individuals with a disability. 
(c) DefinitionsIn this Act:
(1) The term organizational camp means a public or semi-public camp that—
(A) is developed on National Forest System lands by a nonprofit organization or governmental entity; 
(B) provides a valuable service to the public by using such lands as a setting to introduce young people or individuals with a disability to activities that they may not otherwise experience and to educate them on natural resource issues; and 
(C) does not have as its primary purpose raising revenue through commercial activities.  
(2) The term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 
(3) The term individual with a disability has the meaning given the term in section 7 of the Rehabilitation Act of 1973 (29 U.S.C. 705). 
(4) The term children at risk means children who are raised in poverty or in single-parent homes or are subject to such circumstances as parental drug abuse, homelessness, or child abuse. 
(5) The term change in control means—
(A) in the case of a corporation, the sale or transfer of a controlling interest in the corporation; 
(B) in the case of a partnership or limited liability company, the sale or transfer of a controlling interest in the partnership or limited liability company; and 
(C) in the case of an individual, the sale or transfer of an organizational camp to another party.    
3. Fees for occupancy and use of National Forest System lands and facilities by organizational camps
(a) Land use fee
(1) Percentage of land valueThe Secretary shall charge an annual land use fee for each organizational camp for its occupancy and use of National Forest System lands equal to five percent of the product of the following:
(A) The total number of acres of National Forest System lands authorized for the organizational camp. 
(B) The estimated per-acre market value of land and buildings in the county where the camp is located, as reported in the most recent Census of Agriculture conducted by the National Agricultural Statistics Service.  
(2) Annual adjustmentThe land use fee determined under paragraph (1) for an organizational camp shall be adjusted annually by the annual compounded rate of change between the two most recent Censuses of Agriculture. 
(3) Reduction in fees
(A) Based on type of participantsThe Secretary shall reduce the land use fee determined under paragraph (1) for an organizational camp if the organizational camp is attended by individuals with a disability or children at risk. The amount of the reduction for a year shall bear the same ratio to the land use fee determined under paragraph (1) for the organizational camp as the total number of individuals with a disability and children at risk who attend the organizational camp bears to the total number of individuals who attend the organizational camp for the year.  
(B) Based on type of programsAfter making the reduction required by subparagraph (A), the Secretary shall also reduce the land use fee determined under paragraph (1) for an organizational camp if the organizational camp provides youth programs for individuals attending the camp consisting of organized and supervised social, citizenship, character-building, or faith-based activities oriented to outdoor-recreation experiences. The amount of the reduction for a year shall be equal to 60 percent of the land use fee determined under paragraph (1), as adjusted under subparagraph (A). 
(C) Relation to minimum feeNotwithstanding subparagraphs (A) and (B), the reductions made under this paragraph may not reduce the land use fee for an organizational camp below the minimum land use fee required to be charged under paragraph (4). 
(D) Special considerationsFor purposes of determining the amount of the land use fee reduction required under subparagraph (A) or (B), the Secretary may not take into consideration the existence of sponsorships or scholarships to assist individuals in attending the organizational camp.  
(4) Minimum land use feeThe Secretary shall charge a minimum land use fee under paragraph (1) that represents, on average, the Secretary's cost annually to administer an organizational camp special use authorization in the National Forest Region in which the organizational camp is located. Notwithstanding paragraph (3) or subsection (d), the minimum land use fee shall not be subject to a reduction or waiver.  
(b) Facility use fee
(1) Percentage of facilities valueIf an organizational camp uses a Government-owned facility on National Forest System lands pursuant to section 7 of the Act of April 24, 1950 (commonly known as the Granger-Thye Act; 16 U.S.C. 580d), the Secretary shall charge, in addition to the land use fee imposed under subsection (a), a facility use fee equal to five percent of the value of the authorized facilities, as determined by the Secretary. 
(2) Reduction in fees prohibitedNotwithstanding subsection (d), the facility use fees determined under paragraph (1) shall not be subject to a reduction or waiver.  
(c) Fee related to receipt of other revenues If an organizational camp derives revenue from the use of National Forest System lands or authorized facilities described in subsection (b) for purposes other than to introduce young people or individuals with a disability to activities that they may not otherwise experience and to educate them on natural resource issues, the Secretary shall charge, in addition to the land use fee imposed under subsection (a) and the facility use fee imposed under subsection (b), an additional fee equal to five percent of that revenue. 
(d) Work-in-lieu programSubject to subsections (a)(4) and (b)(2), section 3 of the Federal Timber Contract Payment Modification Act (16 U.S.C. 539f) shall apply to the use fees imposed under this section.  
4. Implementation
(a) Prompt implementationThe Secretary shall issue direction regarding implementation of this Act by interim directive within 180 days after the date of the enactment of this Act. The Secretary shall implement this Act beginning with the first billing cycle for organizational camp special use authorizations occurring more than 180 days after the date of the enactment of this Act. 
(b) Phase-in of use fee increasesIn issuing any direction regarding implementation of this Act under subsection (a), the Secretary shall consider whether to phase-in any significant increases in annual land or facility use fees for organizational camps.  
5. Relationship to other laws Except as specifically provided by this Act, nothing in this Act supersedes or otherwise affects any provision of law, regulation, or policy regarding the issuance or administration of authorizations for organizational camps regarding the occupancy and use of National Forest System lands. 
6. Deposit and expenditure of use fees
(a) Deposit and availabilityUnless subject to section 7 of the Act of April 24, 1950 (commonly known as the Granger-Thye Act; 16 U.S.C. 580d), use fees collected by the Secretary under this Act shall be deposited in a special account in the Treasury and shall remain available to the Secretary for expenditure, without further appropriation until expended, for the purposes described in subsection (c). 
(b) TransferUpon request of the Secretary, the Secretary of the Treasury shall transfer to the Secretary from the special account such amounts as the Secretary may request. The Secretary shall accept and use such amounts in accordance with subsection (c). 
(c) UseUse fees deposited pursuant to subsection (a) and transferred to the Secretary under subsection (b) shall be expended for monitoring of Forest Service special use authorizations, administration of the Forest Service's special program, interpretive programs, environmental analysis, environmental restoration, and similar purposes.  
7. Ministerial issuance or amendment authorization
(a) NEPA exceptionThe ministerial issuance or amendment of an organizational camp special use authorization shall not be subject to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(b) Rule of constructionFor purposes of subsection (a), the ministerial issuance or amendment of an authorization occurs only when the issuance or amendment of the authorization would not change the physical environment or the activities, facilities, or program of the operations governed by the authorization, and at least one of the following apply:
(1) The authorization is issued upon a change in control of the holder of an existing authorization. 
(2) The holder, upon expiration of an authorization, is issued a new authorization. 
(3) The authorization is amended—
(A) to effectuate administrative changes, such as modification of the land use fee or conversion to a new special use authorization form; or 
(B) to include nondiscretionary environmental standards or to conform with current law.    

